EXHIBIT 99.2 SUPPLEMENTAL OPERATING AND FINANCIAL DATA For the Year Ended December 31, 2015 INDEX Page Investor Information 2 2015 Business Developments 3 - 5 Common Shares Data 6 Financial Highlights 7 Funds From Operations 8 - 9 Funds Available for Distribution 10 Net Income / EBITDA (Consolidated and by Segment) 11 - 15 EBITDA by Segment and Region 16 Consolidated Balance Sheets 17 Capital Structure 18 Debt Analysis 19 - 21 Unconsolidated Joint Ventures 22 - 24 Square Footage 25 Top 30 Tenants 26 Lease Expirations 27 - 28 Leasing Activity 29 - 30 Occupancy, Same Store EBITDA and Residential Statistics 31 Capital Expenditures 32 - 35 Development Costs and Construction in Progress 36 Property Table 37 - 50 Certain statements contained herein constitute forward-looking statements as such term is defined in Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are not guarantees of performance. They represent our intentions, plans, expectations and beliefs and are subject to numerous assumptions, risks and uncertainties. Our future results, financial condition and business may differ materially from those expressed in these forward-looking statements. You can find many of these statements by looking for words such as “approximates,” “believes,” “expects,” “anticipates,” “estimates,” “intends,” “plans,” “would,” “may” or other similar expressions in this supplemental package. We also note the following forward-looking statements: in the case of our development and redevelopment projects, the estimated completion date, estimated project cost and cost to complete; and estimates of future capital expenditures, dividends to common and preferred shareholders and operating partnership distributions. Many of the factors that will determine the outcome of these and our other forward-looking statements are beyond our ability to control or predict. For further discussion of factors that could materially affect the outcome of our forward-looking statements, see “Item 1A. Risk Factors” in our Annual Report on Form 10-K for the year ended December 31, 2015. For these statements, we claim the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. You are cautioned not to place undue reliance on our forward-looking statements, which speak only as of the date of this supplemental package. All subsequent written and oral forward-looking statements attributable to us or any person acting on our behalf are expressly qualified in their entirety by the cautionary statements contained or referred to in this section. We do not undertake any obligation to release publicly any revisions to our forward-looking statements to reflect events or circumstances occurring after the date of our Annual Report on Form10-K or Quarterly Report on Form 10-Q, as applicable, and this supplemental package. INVESTOR INFORMATION Executive Officers: Steven Roth Chairman of the Board and Chief Executive Officer David R. Greenbaum President - New York Division Mitchell N. Schear President - Washington, DC Division Michael J. Franco Executive Vice President - Chief Investment Officer Joseph Macnow Executive Vice President - Finance and Chief Administrative Officer Stephen W. Theriot Chief Financial Officer RESEARCH COVERAGE - EQUITY James Feldman / Scott Freitag Steve Sakwa / Gabriel Hilmoe Alexander Goldfarb / Ryan Peterson Bank of America / Merrill Lynch Evercore ISI Sandler O'Neill 646-855-5808 / 646-855-3197 212-446-9462 / 212-446-9459 212-466-7937 / 212-466-7927 Ross Smotrich / Peter Siciliano Brad K. Burke John W. Guinee / Erin T. Aslakson Barclays Capital Goldman Sachs Stifel Nicolaus & Company 212-526-2306 / 212-526-3098 917-343-2082 443-224-1307 / 443-224-1350 Michael Bilerman / Emmanuel Korchman John Bejjani Michael Lewis Citi Green Street Advisors SunTrust Robinson Humphrey 212-816-1383 / 212-816-1382 949-640-8780 212-319-5659 Ian Weissman / Derek J.A. van Dijkum Anthony Paolone / Gene Nusinzon Ross T. Nussbaum / Nick Yulico Credit Suisse JP Morgan UBS 212-538-6889 / 212-325-9752 212-622-6682 / 212-633-1041 212-713-2484 / 212-713-3402 Vincent Chao Vikram Malhotra / Sumit Sharma Deutsche Bank Morgan Stanley 212-250-6799 212-761-7064 / 212-761-7567 RESEARCH COVERAGE - DEBT Scott Frost Robert Haines / Craig Guttenplan Thierry Perrein Bank of America / Merrill Lynch Credit Sights Wells Fargo Securities 646-855-8078 212-340-3835 / 212-340-3859 704-715-8455 Peter Troisi Ron Perrotta Barclays Capital Goldman Sachs 212-412-3695 212-902-7885 Thomas Cook Mark Streeter Citi JP Morgan 212-723-1112 212-834-5086 This information is provided as a service to interested parties and not as an endorsement of any report, or representation as to the accuracy of any information contained therein. Opinions, forecasts and other forward-looking statements expressed in analysts' reports are subject to change without notice. - 2 - 2 Urban Edge Properties (“UE”) (NYSE: UE) spin-off On January 15, 2015, we completed the spin-off of substantially all of our retail segment comprised of 79 strip shopping centers, three malls, a warehouse park and $225,000,000 of cash to Urban Edge Properties (“UE”) (NYSE: UE). As part of this transaction, we retained 5,717,184 UE operating partnership units (5.4% ownership interest). We are providing transition services to UE for an initial period of up to two years, primarily for information technology support. UE is providing us with leasing and property management services for (i) certain small retail properties that we plan to sell, and (ii) our affiliate, Alexander’s, Inc. (NYSE: ALX), Rego Park retail assets. Steven Roth, our Chairman and Chief Executive Officer is a member of the Board of Trustees of UE. The spin-off distribution was effected by Vornado distributing one UE common share for every two Vornado common shares. Acquisitions Since January 1, 2015, we completed the following acquisitions: · On January 20, we increased our aggregate ownership interest of the Crowne Plaza Times Square Hotel to 33% from 11% for $39,000,000 which valued the property at approximately $480,000,000. · On March 18, we acquired the Center Building, a 437,000 square foot office building, located at 33-00 Northern Boulevard in Long Island City, New York, for $142,000,000, including the assumption of an existing $62,000,000, 4.43% mortgage maturing in October 2018. · On June 2, we completed the acquisition of 150 West 34 th Street, a 78,000 square foot retail property leased to Old Navy through May 2019, and 226,000 square feet of additional zoning air rights, for approximately $355,000,000. At closing we completed a $205,000,000 financing of the property. · On June 24, we entered into a joint venture, in which we own a 55% interest, to develop a 173,000 square foot Class-A office building, located along the western edge of the High Line at 512 West 22nd Street. The development cost of this project is approximately $235,000,000. The development commenced during the fourth quarter of 2015 and is expected to be completed in 2018. · On July 31, we acquired 260 Eleventh Avenue, a 235,000 square foot office property leased to the City of New York through 2021 with two five-year renewal options, a 10,000 square foot parking lot and additional air rights. The transaction is structured as a 99-year ground lease with an option to purchase the land for $110,000,000. The $3,900,000 annual ground rent and the purchase option price escalate annually at the lesser of 1.5% or CPI. The buildings were purchased for 813,900 newly issued Vornado Operating Partnership units valued at approximately $80,000,000. · On September 25, we acquired 265 West 34th Street, a 1,700 square foot retail property and 15,200 square feet of additional zoning air rights, for approximately $28,500,000. - 3 - 2 Dispositions Since January 1, 2015, we completed the following dispositions: · On March 13, we sold our Geary Street, CA lease for $34,189,000, which resulted in a net gain of $21,376,000. · On March 25, the Fund completed the sale of 520 Broadway in Santa Monica, CA for $91,650,000. The Fund realized a $23,768,000 net gain over the holding period. · On March 31, we transferred the redeveloped Springfield Town Center, a 1,350,000 square foot mall located in Springfield, Fairfax County, Virginia, to PREIT Associates, L.P., which is the operating partnership of Pennsylvania Real Estate Investment Trust (NYSE: PEI) (collectively, “PREIT”). The financial statement gain was $7,823,000, of which $7,192,000 was recognized in the first quarter of 2015 and the remaining $631,000 was deferred based on our ownership interest in PREIT. · On August 6, we sold our 50% interest in the Monmouth Mall in Eatontown, NJ to our joint venture partner for $38,000,000, valuing the property at approximately $229,000,000, which resulted in a net gain of $33,153,000. · On September 9, we completed the sale of 1750 Pennsylvania Avenue, NW, a 278,000 square foot office building in Washington, DC for $182,000,000, resulting in a net gain of approximately $102,000,000 which is included in “net gain on disposition of wholly owned and partially owned assets” on our consolidated statement of income. The tax gain of approximately $137,000,000 was deferred as part of a like-kind exchange. We are managing the property on behalf of the new owner. · On December 22, we completed the sale of 20 Broad Street, a 473,000 square foot office building in Manhattan for an aggregate consideration of $200,000,000. The total income from this transaction was approximately $157,000,000 comprised of approximately $142,000,000 from the gain on sale and $15,000,000 of lease termination income. · We also sold five residual retail properties, in separate transactions, for an aggregate of $10,731,000, which resulted in net gains of $3,675,000. - 4 - 2 Financing Activities Since January 1, 2015, we completed the following financing transactions: · On January 1, we redeemed all of the $500,000,000 principal amount of our outstanding 4.25% senior unsecured notes, which were scheduled to mature on April 1, 2015, at a redemption price of 100% of the principal amount plus accrued interest through December 31, 2014. · On April 1, we completed a $308,000,000 refinancing of RiverHouse Apartments, a three building, 1,670 unit rental complex located in Arlington, VA. The loan is interest-only at LIBOR plus 1.28% and matures in 2025. We realized net proceeds of approximately $43,000,000. The property was previously encumbered by a 5.43%, $195,000,000 mortgage maturing in April 2015 and a $64,000,000 mortgage at LIBOR plus 1.53% maturing in 2018. · On June 2, we completed a $205,000,000 financing in connection with the acquisition of 150 West 34th Street. The loan bears interest at LIBOR plus 2.25% and matures in 2018 with two one-year extension options. · On July 28, we completed a $580,000,000 refinancing of 100 West 33rd Street, a 1.1million square foot property comprised of 855,000 square feet of office space and the 256,000 square foot Manhattan Mall. The loan is interest only at LIBOR plus 1.65% and matures in July 2020. We realized net proceeds of approximately $242,000,000. · On September 22, we upsized the loan on our 220 Central Park South development by $350,000,000 to $950,000,000. The interest rate on the loan is LIBOR plus 2.00% and the final maturity date is 2020. In connection with the upsizing, the standby commitment for a $500,000,000 mezzanine loan for this development has been terminated by payment of a $15,000,000 contractual termination fee, which was capitalized as a component of “development costs and construction in progress” on our consolidated balance sheet as of December 31, 2015. · On October 30, we entered into an unsecured delayed-draw term loan facility in the maximum amount of $750,000,000. The facility matures in October 2018 with two one-year extension options. The interest rate is LIBOR plus 115 basis points with a fee of 20 basis points per annum on the unused portion. At closing, we drew $187,500,000. The facility provides that the maximum amount available is twice the amount outstanding on April 29, 2016, limited to $750,000,000, and all draws must be made by October 2017. · On December 11, we completed a $375,000,000 refinancing of 888 Seventh Avenue, a 882,000 square foot Manhattan office building. The five-year loan is interest-only at LIBOR plus 1.60% (1.92% at December 31, 2015) which was swapped for the term of the loan to a fixed rate of 3.15% and matures in December 2020. We realized net proceeds of approximately $49,000,000. · On December 21, we completed a $450,000,000 financing of the retail condominium of the St. Regis Hotel and the adjacent retail town house located on Fifth Avenue at 55th Street. The loan matures in December 2020, with two one-year extension options. The loan is interest only at LIBOR plus 1.80% (2.19% at December 31, 2015) for the first three years, LIBOR plus 1.90% for years four and five, and LIBOR plus 2.00% during the extension periods. We own a 74.3% controlling interest in the joint venture which owns the property. · On February 8, 2016, we completed a $700,000,000 refinancing of 770 Broadway, a 1,158,000 square foot Manhattan office building. The five-year loan is interest only at LIBOR plus 1.75% (2.18% at February 11, 2016) which was swapped for four and a half years to a fixed rate a 2.56%. We realized net proceeds of approximately $330,000,000. The property was previously encumbered by a 5.65%, $353,000,000 mortgage maturing in March 2016. - 5 - COMMON SHARES DATA (NYSE: VNO) (unaudited) Vornado Realty Trust common shares are traded on the New York Stock Exchange ("NYSE") under the symbol VNO. Below is a summary of performance and dividends for VNO common shares (based on NYSE prices): Fourth Quarter Third Quarter Second Quarter First Quarter High Price $ 103.41 $ 98.96 $ 113.12 $ 126.62 Low Price $ 89.32 $ 84.60 $ 94.55 $ 104.11 Closing Price - end of quarter $ 99.96 $ 90.42 $ 94.93 $ 112.00 Annualized Dividend per share $ 2.52 $ 2.52 $ 2.52 $ 2.52 Annualized Dividend Yield - on Closing Price 2.5% 2.8% 2.7% 2.3% Outstanding shares, Class A units and convertible preferred units as converted, excluding stock options (in thousands) 201,367 201,431 200,575 200,361 Closing market value of outstanding shares, Class A units and convertible preferred units as converted, excluding stock options $ 20.1 Billion $ 18.2 Billion $ 19.0 Billion $ 22.4 Billion - 6 - FINANCIAL HIGHLIGHTS (unaudited and in thousands, except per share amounts) This section includes non-GAAP financial measures, including Earnings Before Interest Taxes Depreciation and Amortization ("EBITDA"), Funds From Operations attributable to common shares plus assumed conversions ("FFO"), FFO as adjusted for comparability, and Funds Available for Distribution ("FAD"). A description of these non-GAAP measures and reconciliations to the most directly comparable GAAP measures are provided on the pages that follow. Three Months Ended Year Ended December 31, September 30, December 31, Total revenues $ 651,581 $ 597,010 $ 627,596 $ 2,502,267 $ 2,312,512 Net income attributable to common shareholders $ 230,742 $ 513,238 $ 198,870 $ 679,856 $ 783,388 Per common share: Basic $ 1.22 $ 2.73 $ 1.05 $ 3.61 $ 4.18 Diluted $ 1.22 $ 2.72 $ 1.05 $ 3.59 $ 4.15 FFO as adjusted for comparability $ Per diluted share $ FFO $ 259,528 $ 230,143 $ 236,039 $ 1,039,035 $ 911,130 FFO - Operating Partnership Basis ("OP Basis") $ 276,682 $ 244,315 $ 251,331 $ 1,105,604 $ 967,447 Per diluted share $ 1.37 $ 1.22 $ 1.25 $ 5.48 $ 4.83 FAD $ 89,757 $ 141,081 $ 152,654 $ 539,646 $ 642,580 Per diluted share $ 0.47 $ 0.75 $ 0.81 $ 2.85 $ 3.41 Dividends per common share $ 0.63 $ 0.73 $ 0.63 $ 2.52 $ 2.92 FFO payout ratio (based on FFO as adjusted for comparability) 49.6% 63.5% 51.2% 52.2% 66.8% FAD payout ratio 134.0% 97.3% 77.8% 88.4% 85.6% Weighted average shares used in determining FFO per diluted share - REIT basis 189,688 188,970 189,581 189,564 188,690 Convertible units: Class A 11,362 10,599 11,105 10,956 10,641 D-13 482 429 504 476 465 G1-G4 40 73 86 75 76 Equity awards - unit equivalents 654 536 587 638 481 Weighted average shares used in determining FFO per diluted share - OP Basis 202,226 200,607 201,863 201,709 200,353 - 7 - RECONCILIATION OF NET INCOME TO FFO (1) (unaudited and in thousands, except per share amounts) Three Months Ended Year Ended December 31, September 30, December 31, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 251,107 $ 533,603 $ 219,234 $ 760,434 $ 864,852 Depreciation and amortization of real property 131,910 129,944 134,623 514,085 517,493 Net gains on sale of real estate (142,693) (449,396) (135,557) (289,117) (507,192) Real estate impairment losses - 5,676 - 256 26,518 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 37,275 24,350 38,131 143,960 117,766 Net gains on sale of real estate - (10,820) - (4,513) (11,580) Real estate impairment losses 4,141 - 2,313 16,758 - Income tax effect of above adjustments - (7,287) Noncontrolling interests' share of above adjustments (1,869) 17,127 (2,364) (22,342) (8,073) FFO attributable to Vornado 279,871 250,484 256,380 1,119,521 992,497 Preferred share dividends (20,365) (20,365) (20,364) (80,578) (81,464) FFO attributable to common shareholders 259,506 230,119 236,016 1,038,943 911,033 Convertible preferred share dividends 22 24 23 92 97 FFO attributable to common shareholders plus assumed conversions 259,528 230,143 236,039 1,039,035 911,130 Add back of income allocated to noncontrolling interests of the Operating Partnership 17,154 14,172 15,292 66,569 56,317 FFO - OP Basis (1) $ FFO per diluted share (1) $ (1) FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gains from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flows as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. - 8 - RECONCILIATION OF FFO TO FFO AS ADJUSTED FOR COMPARABILITY (unaudited and in thousands, except per share amounts) Three Months Ended Year Ended December 31, September 30, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 259,528 $ 230,143 $ 236,039 $ 1,039,035 $ 911,130 Per diluted share $ 1.37 $ 1.22 $ 1.25 $ 5.48 $ 4.83 Items that affect comparability income: FFO from discontinued operations and sold properties 19,251 44,474 7,108 46,423 188,932 Acquisition and transaction related costs (4,951) (12,763) (1,518) (12,511) (16,392) Net gain on sale of residential condominiums and a land parcel in 2014 4,231 363 633 6,724 13,568 Impairment loss and loan reserve on investment in Suffolk Downs (956) - (595) (1,551) (10,263) Toys "R" Us FFO (negative FFO) (including an impairment loss of $75,196 in 2014) 500 606 46 2,500 (60,024) Write-off of deferred financing costs and defeasance costs in connection with refinancings - (16,747) - - (22,660) Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) - - - 90,030 - Our share of impairment loss on India real estate venture's non-depreciable real estate - - - (4,502) - Other, net 2,627 (2,097) (1,226) 4,555 (2,097) 20,702 13,836 4,448 131,668 91,064 Noncontrolling interests' share of above adjustments (1,284) (803) (646) (7,928) (5,210) Items that affect comparability, net (B) $ 19,418 $ 13,033 $ 3,802 $ 123,740 $ 85,854 Per diluted share $ 0.10 $ 0.07 $ 0.02 $ 0.65 $ 0.46 FFO attributable to common shareholders plus assumed conversions, as adjusted for comparability (A-B) $ Per diluted share $ - 9 - RECONCILIATION OF FFO TO FAD (unaudited and in thousands, except per share amounts) Three Months Ended Year Ended December 31, September 30, December 31, FFO attributable to common shareholders plus assumed conversions (A) $ 259,528 $ 230,143 $ 236,039 $ 1,039,035 $ 911,130 Adjustments to arrive at FAD: Recurring tenant improvements, leasing commissions and other capital expenditures 109,889 101,756 44,013 277,438 303,582 Straight-line rentals 45,158 24,261 44,424 153,540 80,070 Amortization of acquired below-market leases, net 32,677 10,725 19,328 76,917 35,684 Carried interest and our share of net unrealized gains from real estate fund investments 9,222 7,725 (636) 18,950 30,587 Amortization of debt issuance costs (9,344) (9,501) (7,864) (32,161) (22,603) Stock-based compensation expense (6,518) (8,252) (6,501) (39,846) (36,641) Non real estate depreciation (1,548) (1,529) (1,317) (8,699) (7,662) Items that affect comparability per page 9, excluding FFO attributable to discontinued operations and sold properties 1,451 (30,638) (2,660) 85,245 (97,868) Noncontrolling interests' share of above adjustments (11,216) (5,485) (5,402) (31,995) (16,599) (B) 169,771 89,062 83,385 499,389 268,550 FAD (A-B) $ FAD per diluted share $ FAD payout ratio 134.0% 97.3% 77.8% 88.4% 85.6% FAD is defined as FFO less (i) cash basis recurring tenant improvements, leasing commissions and capital expenditures, (ii) straight-line rents and amortization of acquired below-market leases, net, and (iii) other non-cash income, plus (iv) other non-cash charges. FAD is a non-GAAP financial measure that is not intended to represent cash flow and is not indicative of cash flow provided by operating activities as determined in accordance with GAAP. FAD is presented solely as a supplemental disclosure that management believes provides useful information regarding the Company's ability to fund its dividends. FAD payout ratios on a quarterly basis are not necessarily indicative of amounts for the full year due to fluctuation in timing of cash based expenditures, the commencement of new leases and the seasonality of our operations. - 10 - CONSOLIDATED NET INCOME / EBITDA (1) (unaudited and in thousands) Three Months Ended December 31, September 30, Inc (Dec) Property rentals $ 456,839 $ 455,435 $ 1,404 $ 462,127 Straight-line rent adjustments 45,158 24,261 20,897 44,424 Amortization of acquired below-market leases, net 33,135 11,183 21,952 19,786 Total rentals 535,132 490,879 44,253 526,337 Tenant expense reimbursements 64,742 65,455 (713) 67,098 Fee and other income: BMS cleaning fees 19,176 22,040 (2,864) 18,563 Management and leasing fees 4,320 4,046 274 4,045 Lease termination fees 19,076 4,940 14,136 1,517 Other income 9,135 9,650 (515) 10,036 Total revenues 651,581 597,010 54,571 627,596 Operating expenses 257,505 246,564 10,941 256,561 Depreciation and amortization 139,953 121,489 18,464 141,920 General and administrative 41,469 40,906 563 36,157 Acquisition and transaction related costs 4,951 14,806 (9,855) 1,518 Total expenses 443,878 423,765 20,113 436,156 Operating income 207,703 173,245 34,458 191,440 (Loss) income from partially owned entities (3,921) 18,815 (22,736) (325) Income from real estate fund investments 21,959 20,616 1,343 1,665 Interest and other investment income, net 7,360 9,938 (2,578) 3,160 Interest and debt expense (98,915) (111,713) 12,798 (95,344) Net gain on disposition of wholly owned and partially owned assets 146,924 363 146,561 103,037 Income before income taxes 281,110 111,264 169,846 203,633 Income tax benefit (expense) 450 (2,498) 2,948 (2,856) Income from continuing operations 281,560 108,766 172,794 200,777 Income from discontinued operations 1,984 467,220 (465,236) 34,463 Net income 283,544 575,986 (292,442) 235,240 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (17,395) (11,322) (6,073) (3,302) Operating Partnership (15,042) (31,061) 16,019 (12,704) Net income attributable to Vornado 251,107 533,603 (282,496) 219,234 Interest and debt expense 121,118 143,674 (22,556) 118,977 Depreciation and amortization 170,733 155,921 14,812 174,209 Income tax (benefit) expense (30) 2,759 (2,789) 3,043 EBITDA $ Capitalized leasing and development payroll $ 5,148 $ 5,245 $ (97) $ 4,835 Capitalized interest and debt expense $ 10,488 $ 16,269 $ (5,781) $ 26,005 EBITDA represents "Earnings Before Interest, Taxes, Depreciation and Amortization." Management considers EBITDA a non-GAAP financial measure for making decisions and assessing the unlevered performance of its segments as it relates to the total return on assets as opposed to the levered return on equity. As properties are bought and sold based on a multiple of EBITDA, management utilizes this measure to make investment decisions as well as to compare the performance of its assets to that of its peers. EBITDA should not be considered a substitute for net income. EBITDA may not be comparable to similarly titled measures employed by other companies. - 11 - CONSOLIDATED NET INCOME / EBITDA (unaudited and in thousands) Year Ended December 31, Inc (Dec) Property rentals $ 1,844,297 $ 1,793,901 $ 50,396 Straight-line rent adjustments 153,540 80,070 73,470 Amortization of acquired below-market leases, net 78,749 37,516 41,233 Total rentals 2,076,586 1,911,487 165,099 Tenant expense reimbursements 260,976 245,819 15,157 Fee and other income: BMS cleaning fees 82,113 85,658 (3,545) Management and leasing fees 16,831 19,905 (3,074) Lease termination fees 27,233 16,362 10,871 Other income 38,528 33,281 5,247 Total revenues 2,502,267 2,312,512 189,755 Operating expenses 1,011,249 953,611 57,638 Depreciation and amortization 542,952 481,303 61,649 General and administrative 175,307 169,270 6,037 Acquisition and transaction related costs 12,511 18,435 (5,924) Total expenses 1,742,019 1,622,619 119,400 Operating income 760,248 689,893 70,355 Loss from partially owned entities (12,630) (59,861) 47,231 Income from real estate fund investments 74,081 163,034 (88,953) Interest and other investment income, net 26,978 38,752 (11,774) Interest and debt expense (378,025) (412,755) 34,730 Net gain on disposition of wholly owned and partially owned assets 251,821 13,568 238,253 Income before income taxes 722,473 432,631 289,842 Income tax benefit (expense) 84,695 (9,281) 93,976 Income from continuing operations 807,168 423,350 383,818 Income from discontinued operations 52,262 585,676 (533,414) Net income 859,430 1,009,026 (149,596) Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (55,765) (96,561) 40,796 Operating Partnership (43,231) (47,613) 4,382 Net income attributable to Vornado 760,434 864,852 (104,418) Interest and debt expense 469,843 654,398 (184,555) Depreciation and amortization 664,637 685,973 (21,336) Income tax (benefit) expense (85,379) 24,248 (109,627) EBITDA $ $ $ Capitalized leasing and development payroll $ 20,368 $ 16,541 $ 3,827 Capitalized interest and debt expense $ 59,305 $ 62,786 $ (3,481) - 12 - EBITDA BY SEGMENT (unaudited and in thousands) Three Months Ended December 31, 2015 Total New York Washington, DC Other Property rentals $ 456,839 $ 302,979 $ 102,252 $ 51,608 Straight-line rent adjustments 45,158 28,146 5,878 11,134 Amortization of acquired below-market leases, net 33,135 30,349 1,665 1,121 Total rentals 535,132 361,474 109,795 63,863 Tenant expense reimbursements 64,742 47,174 10,484 7,084 Fee and other income: BMS cleaning fees 19,176 23,910 - (4,734) Management and leasing fees 4,320 1,653 2,814 (147) Lease termination fees 19,076 15,784 2,196 1,096 Other income 9,135 2,722 5,995 418 Total revenues 651,581 452,717 131,284 67,580 Operating expenses 257,505 175,510 50,633 31,362 Depreciation and amortization 139,953 82,854 38,963 18,136 General and administrative 41,469 6,788 7,553 27,128 Acquisition and transaction related costs 4,951 - - 4,951 Total expenses 443,878 265,152 97,149 81,577 Operating income (loss) 207,703 187,565 34,135 (13,997) Loss from partially owned entities (3,921) (868) (1,500) (1,553) Income from real estate fund investments 21,959 - - 21,959 Interest and other investment income (loss), net 7,360 2,080 (322) 5,602 Interest and debt expense (98,915) (51,274) (16,504) (31,137) Net gain on disposition of wholly owned and partially owned assets 146,924 142,693 - 4,231 Income (loss) before income taxes 281,110 280,196 15,809 (14,895) Income tax benefit (expense) 450 (1,194) (238) 1,882 Income (loss) from continuing operations 281,560 279,002 15,571 (13,013) Income from discontinued operations 1,984 - - 1,984 Net income (loss) 283,544 279,002 15,571 (11,029) Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (17,395) (6,382) - (11,013) Operating Partnership (15,042) - - (15,042) Net income (loss) attributable to Vornado 251,107 272,620 15,571 (37,084) Interest and debt expense 121,118 64,347 19,973 36,798 Depreciation and amortization 170,733 105,131 43,101 22,501 Income tax (benefit) expense (30) 1,398 246 (1,674) EBITDA for the three months ended December 31, 2015 $ EBITDA for the three months ended December 31, 2014 $ EBITDA as adjusted for comparability - OP basis: For the three months ended December 31, 2015 $ For the three months ended December 31, 2014 $ See notes on page 15. - 13 - EBITDA BY SEGMENT (unaudited and in thousands) Year Ended December 31, 2015 Total New York Washington, DC Other Property rentals $ 1,844,297 $ 1,188,161 $ 422,368 $ 233,768 Straight-line rent adjustments 153,540 103,519 24,771 25,250 Amortization of acquired below-market leases, net 78,749 71,868 2,797 4,084 Total rentals 2,076,586 1,363,548 449,936 263,102 Tenant expense reimbursements 260,976 193,569 42,237 25,170 Fee and other income: BMS cleaning fees 82,113 100,845 - (18,732) Management and leasing fees 16,831 6,426 11,217 (812) Lease termination fees 27,233 21,583 3,864 1,786 Other income 38,528 9,954 25,558 3,016 Total revenues 2,502,267 1,695,925 532,812 273,530 Operating expenses 1,011,249 694,228 201,721 115,300 Depreciation and amortization 542,952 302,761 163,149 77,042 General and administrative 175,307 35,026 26,051 114,230 Acquisition and transaction related costs 12,511 - - 12,511 Total expenses 1,742,019 1,032,015 390,921 319,083 Operating income (loss) 760,248 663,910 141,891 (45,553) (Loss) income from partially owned entities (12,630) 655 (5,083) (8,202) Income from real estate fund investments 74,081 - - 74,081 Interest and other investment income (loss), net 26,978 7,722 (262) 19,518 Interest and debt expense (378,025) (194,278) (68,727) (115,020) Net gain on disposition of wholly owned and partially owned assets 251,821 142,693 102,404 6,724 Income (loss) before income taxes 722,473 620,702 170,223 (68,452) Income tax benefit (expense) 84,695 (4,379) (317) 89,391 Income from continuing operations 807,168 616,323 169,906 20,939 Income from discontinued operations 52,262 - - 52,262 Net income 859,430 616,323 169,906 73,201 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (55,765) (13,022) - (42,743) Operating Partnership (43,231) - - (43,231) Net income attributable to Vornado 760,434 603,301 169,906 (12,773) Interest and debt expense 469,843 248,724 82,386 138,733 Depreciation and amortization 664,637 394,028 179,788 90,821 Income tax (benefit) expense (85,379) 4,766 (1,610) (88,535) EBITDA for the year ended December 31, 2015 $ EBITDA for the year ended December 31, 2014 $ EBITDA as adjusted for comparability - OP basis: For the year ended December 31, 2015 $ For the year ended December 31, 2014 $ See notes on following page. - 14 - NOTES TO EBITDA BY SEGMENT (unaudited and in thousands) The elements of "New York" EBITDA as adjusted for comparability are summarized below. Three Months Ended December 31, Year Ended December 31, Office (including BMS EBITDA of $6,026, $6,105, $23,935 and $23,918, respectively) $ 163,807 $ 151,276 $ 632,733 $ 588,298 Retail 93,319 75,495 358,379 279,677 Residential 6,011 5,214 22,266 21,907 Alexander's 11,708 10,487 42,858 41,575 Hotel Pennsylvania 8,693 11,880 23,044 30,753 Total New York $ 283,538 $ 254,352 $ 1,079,280 $ 962,210 The elements of "Washington, DC" EBITDA as adjusted for comparability are summarized below. Three Months Ended December 31, Year Ended December 31, Office, excluding the Skyline properties $ 64,638 $ 63,076 $ 259,678 $ 257,616 Skyline properties 5,187 5,880 24,224 27,150 Total Office 69,825 68,956 283,902 284,766 Residential 9,471 10,369 38,978 41,581 Total Washington, DC $ 79,296 $ 79,325 $ 322,880 $ 326,347 The elements of "Other" EBITDA as adjusted for comparability are summarized below. Three Months Ended December 31, Year Ended December 31, Our share of real estate fund investments: Income before net realized/unrealized gains $ 1,732 $ 1,388 $ 8,611 $ 8,056 Net realized/unrealized gains on investments 5,115 4,645 14,657 37,535 Carried interest 4,448 3,072 10,696 24,715 Total 11,295 9,105 33,964 70,306 Mart ("theMart") and trade shows 16,930 18,598 79,159 79,004 555 California Street 11,738 13,278 49,975 48,844 India real estate ventures 1,704 1,860 3,933 6,434 Other investments 15,495 3,302 43,595 16,896 57,162 46,143 210,626 221,484 Corporate general and administrative expenses (a) (b) (24,373) (22,977) (106,416) (94,929) Investment income and other, net (a) 5,110 8,901 26,385 31,665 Total Other $ 37,899 $ 32,067 $ 130,595 $ 158,220 (a) The amounts in these captions (for this table only) exclude income/expense from the mark-to-market of our deferred compensation plan of $438 and $3,425 for the three months ended December 31, 2015 and 2014, respectively, and $111 and $11,557 for the years ended December 31, 2015 and 2014, respectively. (b) The year ended December 31, 2015 includes $6,217 from the acceleration of the recognition of compensation expense related to 2013-2015 Out-Performance Plans due to the modification of the vesting criteria of awards such that they will fully vest at age 65. The accelerated expense will result in lower general and administrative expense for 2016 of $2,940 and $3,277 thereafter. - 15 - EBITDA BY SEGMENT AND REGION (unaudited) The following tables set forth the percentages of EBITDA, by operating segment and by geographic region, excluding discontinued operations and other items that affect comparability. Three Months Ended December 31, Year Ended December 31, Segment New York 73% 70% 71% 68% Washington, DC 20% 22% 21% 23% theMart 4% 5% 5% 6% 555 California 3% 3% 3% 3% 100% 100% 100% 100% Region New York City metropolitan area 72% 69% 71% 68% Washington, DC / Northern Virginia area 21% 22% 21% 23% Chicago, IL 4% 5% 5% 6% San Francisco, CA 3% 4% 3% 3% 100% 100% 100% 100% - 16 - CONSOLIDATED BALANCE SHEETS (unaudited and in thousands) December 31, 2015 December 31, 2014 Increase (Decrease) ASSETS Real estate, at cost: Land $ 4,164,799 $ 3,861,913 $ 302,886 Buildings and improvements 12,582,671 11,705,749 876,922 Development costs and construction in progress 1,226,637 1,128,037 98,600 Leasehold improvements and equipment 116,030 126,659 (10,629) Total 18,090,137 16,822,358 1,267,779 Less accumulated depreciation and amortization (3,418,267) (3,161,633) (256,634) Real estate, net 14,671,870 13,660,725 1,011,145 Cash and cash equivalents 1,835,707 1,198,477 637,230 Restricted cash 107,799 176,204 (68,405) Marketable securities 150,997 206,323 (55,326) Tenant and other receivables, net 98,062 109,998 (11,936) Investments in partially owned entities 1,550,422 1,240,489 309,933 Real estate fund investments 574,761 513,973 60,788 Receivable arising from the straight-lining of rents, net 931,245 787,271 143,974 Deferred leasing costs, net 480,421 382,433 97,988 Identified intangible assets, net 227,901 225,155 2,746 Assets related to discontinued operations 37,020 2,234,128 (2,197,108) Other assets 477,088 422,804 54,284 Total assets $ $ $ LIABILITIES, REDEEMABLE NONCONTROLLING INTERESTS AND EQUITY Liabilities: Mortgages payable, net $ 9,513,713 $ 8,187,843 $ 1,325,870 Senior unsecured notes, net 844,159 1,342,494 (498,335) Unsecured revolving credit facilities 550,000 - 550,000 Unsecured term loan, net 183,138 - 183,138 Accounts payable and accrued expenses 443,955 447,745 (3,790) Deferred revenue 346,119 358,613 (12,494) Deferred compensation plan 117,475 117,284 191 Liabilities related to discontinued operations 12,470 1,501,009 (1,488,539) Other liabilities 426,965 375,830 51,135 Total liabilities 12,437,994 12,330,818 107,176 Redeemable noncontrolling interests 1,229,221 1,337,780 (108,559) Vornado shareholders' equity 6,697,595 6,745,426 (47,831) Noncontrolling interests in consolidated subsidiaries 778,483 743,956 34,527 Total liabilities, redeemable noncontrolling interests and equity $ $ $ - 17 - CAPITAL STRUCTURE (unaudited and in thousands, except per share and unit amounts) December 31, 2015 Debt: Consolidated debt (contractual): Mortgages payable $ 9,614,838 Senior unsecured notes 850,000 $2.5 Billion unsecured revolving credit facilities 550,000 Unsecured term loan 187,500 11,202,338 Pro rata share of debt of non-consolidated entities (excluding $1,826,406 of Toys' debt) 2,605,672 Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (588,099) Total debt 13,219,911 Shares/Units Par Value Perpetual Preferred: 5.00% Preferred Unit (D-16) (1 unit @ $1,000,000 per unit) 1,000 3.25% Preferred Units (D-17) (177,100 units @ $25 per unit) 4,428 6.625% Series G Preferred Shares 8,000 $ 25.00 200,000 6.625% Series I Preferred Shares 10,800 25.00 270,000 6.875% Series J Preferred Shares 9,850 25.00 246,250 5.70% Series K Preferred Shares 12,000 25.00 300,000 5.40% Series L Preferred Shares 12,000 25.00 300,000 1,321,678 December 31, 2015 Converted Common Shares Share Price Equity: Common shares 188,577 $ 99.96 18,850,157 Class A units 11,357 99.96 1,135,246 Convertible share equivalents: Equity awards - unit equivalents 885 99.96 88,464 D-13 preferred units 467 99.96 46,681 G1-G4 units 39 99.96 3,898 Series A preferred shares 42 99.96 4,198 20,128,644 Total Market Capitalization $ - 18 - DEBT ANALYSIS (unaudited and in thousands) As of December 31, 2015 Total Variable Fixed Weighted Weighted Weighted Average Average Average Amount Interest Rate Amount Interest Rate Amount Interest Rate Consolidated debt (contractual) $ 11,202,338 3.42% $ 3,995,704 2.00% $ 7,206,634 4.21% Pro rata share of debt of non-consolidated entities: Toys 1,826,406 7.35% 1,164,893 6.61% 661,513 8.67% All other 2,605,672 4.97% 485,160 1.97% 2,120,512 5.66% Total 15,634,416 4.14% 5,645,757 2.95% 9,988,659 4.82% Less: Noncontrolling interests' share of consolidated debt (primarily 1290 Avenue of the Americas, 555 California Street, and St. Regis - retail) (588,099) (126,380) (461,719) Company's pro rata share of total debt $ 15,046,317 4.16% $ 5,519,377 2.96% $ 9,526,940 4.85% Senior Unsecured Notes Due 2019 Due 2022 Maturity Date / Put Date 6/30/2019 1/15/2022 Principal Amount $ 450,000 $ 400,000 Coupon / Effective Economic Interest Rate 2.500% / 2.581% 5.000% / 5.057% Ratings: Moody's / S&P / Fitch Baa2 / BBB / BBB Baa2 / BBB / BBB Debt Covenant Ratios: Senior Unsecured Notes Unsecured Revolving Credit Facilities Unsecured Term Loan Actual Required Due 2019 Due 2022 Required Actual Required Actual Total Outstanding Debt / Total Assets Less than 65% 45% 45% Less than 60% 32% Less than 60% 32% Secured Debt / Total Assets Less than 50% 38% 38% Less than 50% 26% Less than 50% 26% Interest Coverage Ratio (Annualized Combined EBITDA to Annualized Interest Expense) Greater than 1.50 3.05 3.05 N/A N/A Fixed Charge Coverage N/A N/A Greater than 1.40 2.68 Greater than 1.40 2.68 Unencumbered Assets / Unsecured Debt Greater than 150% 672% 672% N/A N/A Unsecured Debt / Cap Value of Unencumbered Assets N/A N/A Less than 60% 12% Less than 60% 12% Unencumbered Coverage Ratio N/A N/A Greater than 1.50 13.71 Greater than 1.50 13.71 Unencumbered EBITDA: 4Q 2015 Annualized New York $ 422,208 Washington, DC 166,340 Other 34,040 Total $ 622,588 Our debt covenant ratios are computed in accordance with the terms of our senior unsecured notes, unsecured revolving credit facilities, and unsecured term loan, as applicable. The methodology used for these computations may differ significantly from similarly titled ratios of other companies. For additional information regarding the methodology used to compute these ratios, please see our filings with the SEC of our revolving credit facilities, senior debt indentures and applicable prospectuses and prospectus supplements. Total assets includes EBITDA capped at 7.5% under the senior unsecured notes and 6.0% under the unsecured revolving credit facilities and unsecured term loan. - 19 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 770 Broadway 03/16 5.65% $ 353,000 $ - $ - $ - $ - $ - $ 353,000 Bowen Building 06/16 6.14% 115,022 - 115,022 1730 M and 1150 17th Street 06/16 L+125 1.48% 43,581 - 43,581 theMart 12/16 5.57% 550,000 - 550,000 350 Park Avenue 01/17 3.75% - 289,242 - 289,242 2011 Crystal Drive 08/17 7.30% - 76,265 - 76,265 220 20th Street 02/18 4.61% - - 69,869 - - - 69,869 $1.25 Billion unsecured revolving credit facility 06/18 L+115 - 828-850 Madison Avenue Retail Condominium 06/18 5.29% - - 80,000 - - - 80,000 33-00 Northern Boulevard 10/18 4.43% - - 61,759 - - - 61,759 Senior unsecured notes due 2019 06/19 2.50% - - - 450,000 - - 450,000 435 Seventh Avenue - retail 08/19 L+225 2.60% - - - 98,000 - - 98,000 $1.25 Billion unsecured revolving credit facility 11/19 L+105 1.38% - - - 550,000 - - 550,000 4 Union Square South - retail 11/19 L+215 2.39% - - - 117,904 - - 117,904 2200 / 2300 Clarendon Boulevard (Courthouse Plaza) 05/20 L+160 1.89% - 23,250 - 23,250 150 West 34th Street 06/20 L+225 2.52% - 205,000 - 205,000 100 West 33rd Street - office and retail 07/20 L+165 1.92% - 580,000 - 580,000 220 Central Park South 09/20 L+200 2.42% - 950,000 - 950,000 Unsecured Term Loan 10/20 L+115 1.40% - 187,500 - 187,500 Eleven Penn Plaza 12/20 3.95% - 450,000 - 450,000 888 Seventh Avenue 12/20 3.15% - 375,000 - 375,000 Borgata Land 02/21 5.14% - 57,549 57,549 909 Third Avenue 05/21 3.91% - 350,000 350,000 West End 25 06/21 4.88% - 101,671 101,671 Universal Buildings 08/21 L+190 2.14% - 185,000 185,000 555 California Street 09/21 5.10% - 589,063 589,063 655 Fifth Avenue 10/21 L+140 1.64% - 140,000 140,000 Two Penn Plaza 12/21 3.99% - 575,000 575,000 Senior unsecured notes due 2022 01/22 5.00% - 400,000 400,000 Skyline properties 02/22 2.97% - 678,000 678,000 1290 Avenue of the Americas 11/22 3.34% - 950,000 950,000 697-703 Fifth Avenue (St. Regis - retail) 12/22 L+180 2.19% - 450,000 450,000 2121 Crystal Drive 03/23 5.51% - 143,983 143,983 666 Fifth Avenue Retail Condominium 03/23 3.61% - 390,000 390,000 2treet 08/24 3.97% - 146,222 146,222 See notes on the following page. - 20 - DEBT MATURITIES (unaudited and in thousands) Spread Maturity over Interest Property Date (1) LIBOR Rate Thereafter Total 1215 Clark Street, 200 12th Street & 251 18th Street 01/25 7.94% $ - $ - $ - $ - $ - $ 94,429 $ 94,429 RiverHouse Apartments 04/25 L+128 1.52% - 307,710 307,710 Other Various 2.97% - 18,319 18,319 Total consolidated debt (contractual) $ Weighted average rate 5.49% 4.49% 4.84% 1.99% 2.60% 3.63% 3.42% Fixed rate debt $ 1,018,022 $ 365,507 $ 211,628 $ 450,000 $ 825,000 $ 4,336,477 $ 7,206,634 Fixed weighted average rate expiring 5.66% 4.49% 4.84% 2.50% 3.59% 4.12% 4.21% Floating rate debt $ 43,581 $ - $ - $ 765,904 $ 1,945,750 $ 1,240,469 $ 3,995,704 Floating weighted average rate expiring 1.48% - - 1.69% 2.18% 1.92% 2.00% Represents the extended maturity for certain loans in which we have the unilateral right to extend. Pursuant to an existing swap agreement, $417,000 of the loan bears interest at a fixed rate of 4.78% through March 2018, and the balance of $158,000 floats through March 2018. The entire $575,000 will float thereafter for the duration of the loan. - 21 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) As of December 31, 2015 Debt Percentage Company's Company's Asset Ownership at Carrying Pro rata 100% of Joint Venture Name Category December 31, 2015 Amount Share Joint Venture Alexander's, Inc. Office/Retail 32.4% $ 133,568 $ 341,257 $ 1,053,262 PREIT REIT 8.1% 133,375 149,479 1,852,270 India real estate ventures Office/Land 4.1% to 36.5% 48,310 46,402 185,607 UE REIT 5.4% 25,351 67,915 1,246,155 Toys Retailer 32.5% - 1,826,406 5,619,710 Partially owned office buildings: 280 Park Avenue Office 50.0% 338,164 361,482 722,963 One Park Avenue Office 55.0% 143,946 138,018 250,942 650 Madison Avenue Office/Retail 20.1% 124,578 159,318 791,525 512 West 22nd Street Office 55.0% 75,281 24,240 44,072 666 Fifth Avenue Office Condominium Office 49.5% 70,696 629,516 1,271,749 Rosslyn Plaza Office/Residential 43.7% to 50.4% 49,432 18,757 37,210 West 57th Street properties Office 50.0% 42,962 9,929 19,857 330 Madison Avenue Office 25.0% 29,576 37,476 149,904 Warner Building Office 55.0% 20,559 160,970 292,673 1101 17th Street Office 55.0% (2,624) 16,961 30,837 825 Seventh Avenue Office 50.0% 2,114 10,150 20,300 Fairfax Square Office 20.0% 1,791 17,815 89,073 Other Office Various 13,307 17,465 50,150 Other investments: Independence Plaza Residential 50.1% 143,385 275,550 550,000 Other Various Various 156,651 122,972 766,641 $ 1,550,422 $ 4,432,078 $ 15,044,900 - 22 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Three Months Ended December 31, Three Months Ended December 31, December 31, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (10,125) $ 1,229 $ 5,912 $ 4,815 Alexander's, Inc. 32.4% 7,452 5,704 11,706 10,657 330 Madison Avenue 25.0% 1,772 1,756 2,701 2,677 650 Madison Avenue (retail under development) 20.1% (1,154) (551) 2,321 2,983 280 Park Avenue 50.0% 944 183 8,375 6,117 Independence Plaza 50.1% (772) (1,716) 5,432 4,727 825 Seventh Avenue 50.0% 635 686 792 811 One Park Avenue 55.0% 588 461 3,558 4,252 West 57th Street properties (partially under development) 50.0% (80) (3,262) 243 336 Other Various (128) (161) 1,191 864 (868) 4,329 42,231 38,239 Washington, DC: Rosslyn Plaza 43.7% to 50.4% (1,044) (616) 830 935 Warner Building 55.0% (1,015) (373) 2,884 3,461 1101 17th Street 55.0% 446 323 841 651 Fairfax Square 20.0% (61) (185) 397 394 Other Various 174 2,099 1,163 3,072 (1,500) 1,248 6,115 8,513 Other: PREIT 8.1% (3,605) - 1,254 - UE 5.4% 1,506 - 3,010 - Alexander's corporate fee income 32.4% 1,068 3,834 1,068 3,834 Toys 32.5% 500 606 500 606 India real estate ventures 4.1% to 36.5% (366) (5,869) 1,704 (3,910) Green Courte 8.3% 37 12,467 74 13,000 Other Various (693) 2,200 5,838 4,104 (1,553) 13,238 13,448 17,634 $ (3,921) $ 18,815 $ 61,794 $ 64,386 - 23 - UNCONSOLIDATED JOINT VENTURES (unaudited and in thousands) Percentage Our Share of Net (Loss) Income for the Our Share of EBITDA for the Ownership at Year Ended December 31, Year Ended December 31, December 31, 2015 Joint Venture Name New York: 666 Fifth Avenue Office Condominium 49.5% $ (37,495) $ 7,163 $ 24,726 $ 27,033 Alexander's, Inc. 32.4% 24,209 21,287 42,856 41,745 650 Madison Avenue (retail under development) 20.1% 8,786 (3,619) 24,043 12,283 330 Madison Avenue 25.0% 6,332 6,433 10,228 9,895 Independence Plaza 50.1% (5,354) (4,829) 20,353 20,406 One Park Avenue 55.0% 2,952 1,371 15,839 12,650 825 Seventh Avenue 50.0% 2,723 7,095 3,307 3,300 West 57th Street properties (partially under development) 50.0% (2,459) (13,912) 760 1,585 280 Park Avenue 50.0% 1,444 715 28,717 23,395 Other Various (483) (1,003) 4,263 3,035 655 20,701 175,092 155,327 Washington, DC: Warner Building 55.0% (6,416) (4,732) 9,307 10,368 1101 17th Street 55.0% 3,522 1,202 3,149 2,486 Rosslyn Plaza 43.7% to 50.4% (3,337) (3,390) 4,170 4,454 Fairfax Square 20.0% (122) (99) 1,688 2,183 Other Various 1,270 3,342 4,974 7,064 (5,083) (3,677) 23,288 26,555 Other: India real estate ventures 4.1% to 36.5% (18,746) (8,309) (10,873) 663 PREIT 8.1% (7,450) - 2,799 - Alexander's corporate fee income 32.4% 6,869 8,722 6,869 8,722 Green Courte 8.3% 4,552 12,467 5,200 14,606 UE 5.4% 4,394 - 8,763 - Toys 32.5% 2,500 (73,556) 2,500 103,632 Other Various (321) (16,209) 24,914 8,616 (8,202) (76,885) 40,172 136,239 $ (12,630) $ (59,861) $ 238,552 $ 318,121 - 24 - SQUARE FOOTAGE in service (unaudited and square feet in thousands) Owned by Company Total Portfolio Total Office Retail Showroom Other Segment: New York: Office 21,288 17,627 17,444 - 183 - Retail 2,641 2,418 - 2,418 - - Residential - 1,711 units 1,561 827 - - - 827 Alexander's (32.4% interest) - 296 units 2,419 784 287 420 - 77 Hotel Pennsylvania 1,400 1,400 - - - 1,400 29,309 23,056 17,731 2,838 183 2,304 Washington, DC: Office, excluding the Skyline properties 13,136 10,781 10,001 780 - - Skyline properties 2,648 2,648 2,593 55 - - Total Office 15,784 13,429 12,594 835 - - Residential - 2,414 units 2,597 2,455 - - - 2,455 Other 597 597 - 9 - 588 18,978 16,481 12,594 844 - 3,043 Other: theMart 3,658 3,649 1,917 99 1,633 - 555 California Street (70% interest) 1,736 1,215 1,122 93 - - Other 763 763 - 763 - - 6,157 5,627 3,039 955 1,633 - Total square feet at December 31, 2015 54,444 45,164 33,364 4,637 1,816 5,347 Total square feet at September 30, 2015 54,036 44,894 33,341 4,575 1,816 5,162 Number of Number of Parking Garages (not included above): Square Feet Garages Spaces New York 1,702 11 4,980 Washington, DC 8,824 55 29,322 theMart 558 4 1,664 555 California Street 168 1 453 Total at December 31, 2015 11,252 71 36,419 - 25 - TOP 30 TENANTS (unaudited) Annualized % of 2015 Square Revenues Annualized Tenants Footage (in thousands) Revenues U.S. Government 4,604,164 $ 160,673 6.2% IPG and affiliates 829,707 48,786 1.9% AXA Equitable Life Insurance 480,920 44,120 1.7% Swatch/Harry Winston 23,737 41,928 1.6% Macy's 646,434 37,282 1.4% Amazon.com 470,143 32,173 1.2% Neuberger Berman Group LLC 411,894 31,066 1.2% J. Crew 389,968 28,077 1.1% Ziff Brothers Investments, Inc. 287,030 27,681 1.1% McGraw-Hill Companies, Inc. 479,557 27,395 1.1% Madison Square Garden 393,299 24,437 0.9% Facebook 275,635 22,825 0.9% Bank of America 348,976 22,246 0.9% Topshop 94,349 21,847 0.8% Motorola Mobility (guaranteed by Google) 607,872 20,950 0.8% Fast Retailing (Uniqlo) 90,732 20,905 0.8% The City of New York 523,105 20,530 0.8% AOL 234,515 20,135 0.8% Forever 21 127,779 19,854 0.8% AMC Networks, Inc. 290,030 19,037 0.7% JCPenney 426,370 18,151 0.7% Hollister 21,741 17,896 0.7% Bryan Cave LLP 213,946 16,661 0.6% Cushman & Wakefield 166,287 15,347 0.6% Family Health International 320,791 14,812 0.6% Lockheed Martin 312,754 14,415 0.6% New York & Company, Inc. 197,154 12,854 0.5% Sears Holding Company (Kmart Corporation and Sears Corporation) 286,705 12,537 0.5% Information Builders, Inc. 243,486 11,916 0.5% Hennes & Mauritz 42,769 11,824 0.5% - 26 - LEASE EXPIRATIONS NEW YORK SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 17,000 $ 908,000 $ 53.41 0.1% First Quarter 2016 102,000 5,653,000 55.42 0.5% Second Quarter 2016 204,000 12,198,000 59.79 1.1% Third Quarter 2016 245,000 16,290,000 66.49 1.5% Fourth Quarter 2016 251,000 17,911,000 71.36 1.7% Total 2016 802,000 52,052,000 64.90 4.9% 2017 980,000 57,581,000 58.76 5.4% 2018 1,029,000 78,969,000 76.74 7.4% 2019 970,000 67,005,000 69.08 6.3% 2020 1,549,000 95,144,000 61.42 8.9% 2021 1,180,000 77,595,000 65.76 7.3% 2022 530,000 31,568,000 59.56 3.0% 2023 1,717,000 127,969,000 74.53 12.0% 2024 1,214,000 91,671,000 75.51 8.6% 2025 805,000 55,706,000 69.20 5.2% Retail: Month to Month 16,000 $ 1,703,000 $ 106.44 0.4% First Quarter 2016 37,000 8,016,000 216.65 2.0% Second Quarter 2016 10,000 1,953,000 195.30 0.5% Third Quarter 2016 8,000 816,000 102.00 0.2% Fourth Quarter 2016 23,000 9,033,000 392.74 2.2% Total 2016 78,000 19,818,000 254.08 4.8% 2017 34,000 9,260,000 272.35 2.3% 2018 170,000 42,406,000 249.45 10.3% 2019 181,000 32,081,000 177.24 7.8% 2020 63,000 9,987,000 158.52 2.4% 2021 38,000 7,544,000 198.53 1.8% 2022 35,000 4,261,000 121.74 1.0% 2023 81,000 19,367,000 239.10 4.7% 2024 161,000 58,724,000 364.75 14.3% 2025 43,000 19,329,000 449.51 4.7% - 27 - LEASE EXPIRATIONS WASHINGTON, DC SEGMENT (unaudited) Our share of Square Feet Weighted Average Annual Percentage of Year of Lease of Expiring Rent of Expiring Leases Annualized Expiration Leases Total Per Sq. Ft. Escalated Rent Office: Month to Month 475,000 $ 15,980,000 $ 33.63 3.6% First Quarter 2016 615,000 23,993,000 39.00 5.4% Second Quarter 2016 236,000 10,304,000 43.58 2.3% Third Quarter 2016 211,000 9,075,000 43.08 2.1% Fourth Quarter 2016 242,000 11,946,000 49.42 2.7% Total 2016 1,304,000 55,318,000 42.42 12.5% 2017 608,000 25,193,000 41.43 5.7% 2018 1,050,000 47,036,000 44.78 10.6% 2019 1,652,000 70,602,000 42.75 16.0% 2020 943,000 44,517,000 47.19 10.1% 2021 655,000 28,854,000 44.03 6.6% 2022 941,000 41,906,000 44.51 9.5% 2023 178,000 8,411,000 47.13 1.9% 2024 462,000 18,545,000 40.17 4.2% 2025 332,000 13,022,000 39.27 2.9% - 28 - LEASING ACTIVITY (unaudited) The leasing activity and related statistics in the table below are based on leases signed during the period and are not intended to coincide with the commencement of rental revenue in accordance with accounting principles generally accepted in the United States of America (“GAAP”). Second generation relet space represents square footage that has not been vacant for more than nine months and tenant improvements and leasing commissions are based on our share of square feet leased during the period. (square feet in thousands) New York Washington, DC Office Retail Office Quarter Ended December 31, 2015 Total square feet leased 610 3 407 Our share of square feet leased: 555 3 355 Initial rent (1) $ 74.99 $ 1,185.79 $ 43.96 Weighted average lease term (years) 10.1 1.5 6.8 Second generation relet space: Square feet 444 3 284 Cash basis: Initial rent (1) $ 75.52 $ 1,185.79 $ 44.54 Prior escalated rent $ 61.69 $ 1,021.71 $ 45.30 Percentage increase (decrease) 22.4% 16.1% (1.7%) GAAP basis: Straight-line rent (2) $ 74.06 $ 1,189.25 $ 50.99 Prior straight-line rent $ 58.94 $ 877.69 $ 50.62 Percentage increase 25.7% 35.5% 0.7% Tenant improvements and leasing commissions: Per square foot $ 70.05 $ 47.69 $ 34.39 Per square foot per annum $ 6.94 $ 31.79 $ 5.06 Percentage of initial rent 9.2% 2.7% 11.5% Year Ended December 31, 2015 Total square feet leased 2,276 91 1,987 Our share of square feet leased: 1,838 82 1,847 Initial rent (1) $ 78.55 $ 917.59 $ 40.20 Weighted average lease term (years) 9.2 13.7 8.6 Second generation relet space: Square feet 1,297 74 1,322 Cash basis: Initial rent (1) $ 78.89 $ 907.49 $ 40.12 Prior escalated rent $ 66.21 $ 364.56 $ 43.99 Percentage increase (decrease) 19.1% 148.9% (8.8%) GAAP basis: Straight-line rent (2) $ 77.03 $ 1,056.66 $ 39.57 Prior straight-line rent $ 62.73 $ 529.31 $ 43.08 Percentage increase (decrease) 22.8% 99.6% (8.2%) Tenant improvements and leasing commissions: Per square foot $ 69.36 $ 688.42 $ 55.14 Per square foot per annum $ 7.54 $ 50.25 $ 6.41 Percentage of initial rent 9.6% 5.5% 15.9% See notes on the following page. - 29 - LEASING ACTIVITY (unaudited) (square feet in thousands) New York Washington, DC Office Retail Office Year Ended December 31, 2014 Total square feet leased 3,973 119 1,817 Our share of square feet leased: 3,416 114 1,674 Initial rent (1) $ 66.78 $ 327.38 $ 38.57 Weighted average lease term (years) 11.3 11.2 8.2 Second generation relet space: Square feet 2,550 92 1,121 Cash basis: Initial rent (1) $ 68.18 $ 289.74 $ 38.57 Prior escalated rent $ $ 206.62 $ 41.37 Percentage increase (decrease) 12.7% 40.2% (6.8%) GAAP basis: Straight-line rent (2) $ 67.44 $ 331.33 $ 36.97 Prior straight-line rent $ 56.76 $ 204.15 $ 38.25 Percentage increase (decrease) 18.8% 62.3% (3.3%) Tenant improvements and leasing commissions: Per square foot $ 75.89 $ 110.60 $ 46.77 Per square foot per annum $ 6.72 $ 9.88 $ 5.70 Percentage of initial rent 10.1% 3.0% 14.8% (1) Represents the cash basis weighted average starting rent per square foot, which is generally indicative of market rents. Most leases include free rent and periodic step-ups in rent which are not included in the initial cash basis rent per square foot but are included in the GAAP basis straight-line rent per square foot. (2) Represents the GAAP basis weighted average rent per square foot that is recognized over the term of the respective leases, and includes the effect of free rent and periodic step-ups in rent. Excluding 371 square feet of leasing activity with the U.S. Marshals Service (of which 293 square feet are second generation relet space), the initial rent and prior escalated rent on a cash basis was $42.43 and $43.96 per square foot, respectively (3.5% decrease), and the initial rent and prior escalated rent on a GAAP basis was $42.30 and $43.89 per square foot, respectively (3.6% decrease). - 30 - OCCUPANCY, SAME STORE EBITDA AND RESIDENTIAL STATISTICS (unaudited) Occupancy and Same Store EBITDA: New York Washington, DC Occupancy rate at: December 31, 2015 96.4% 84.8% September 30, 2015 96.2% 84.7% December 31, 2014 96.9% 83.6% Same store EBITDA % increase (decrease): Year ended December 31, 2015 vs. December 31, 2014 1.5% (1.1%) Three months ended December 31, 2015 vs. December 31, 2014 0.1% (0.4%) Three months ended December 31, 2015 vs. September 30, 2015 0.4% 0.8% Cash basis same store EBITDA % increase (decrease): Year ended December 31, 2015 vs. December 31, 2014 0.3% (6.3%) Three months ended December 31, 2015 vs. December 31, 2014 (5.6%) (4.9%) Three months ended December 31, 2015 vs. September 30, 2015 (0.9%) 1.2% (1) The total office occupancy rates for the Washington, DC segment were as follows: December 31, 2015 82.1% September 30, 2015 82.2% December 31, 2014 80.7% (2) Excluding Hotel Pennsylvania, same store EBITDA increased by 2.4% and by 1.3% on a cash basis. (3) Excluding Hotel Pennsylvania, same store EBITDA increased by 1.4% and decreased by 4.4% on a cash basis. (4) Excluding Hotel Pennsylvania, same store EBITDA was flat and decreased by 1.5% on a cash basis. Residential Statistics: Number of Units Average Monthly (in service) Occupancy Rate Rent Per Unit New York: December 31, 2015 1,711 94.1 % $ 3,491 September 30, 2015 1,677 94.7 % $ 3,318 December 31, 2014 1,678 95.2 % $ 3,163 Washington, DC: December 31, 2015 2,414 96.1 % $ 2,068 September 30, 2015 2,414 95.3 % $ 2,105 December 31, 2014 2,414 97.4 % $ 2,078 - 31 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS CONSOLIDATED (unaudited and in thousands) Year Ended December 31, Capital expenditures (accrual basis): Expenditures to maintain assets $ 125,215 $ 107,728 $ 73,130 Tenant improvements 153,696 205,037 120,139 Leasing commissions 50,081 79,636 51,476 Non-recurring capital expenditures 116,875 122,330 49,441 Total capital expenditures and leasing commissions (accrual basis) 445,867 514,731 294,186 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 156,753 140,490 155,035 Expenditures to be made in future periods for the current period (222,469) (313,746) (150,067) Total capital expenditures and leasing commissions (cash basis) $ 380,151 $ 341,475 $ 299,154 Our share of square feet leased 3,767 5,204 3,537 Tenant improvements and leasing commissions per square foot per annum $ 8.43 $ 6.53 $ 5.55 Percentage of initial rent 10.8% 10.3% 9.3% Development and redevelopment expenditures: 220 Central Park South $ 158,014 $ 78,059 $ 243,687 The Bartlett 103,878 38,163 6,289 330 West 34th Street 32,613 41,592 6,832 90 Park Avenue 29,937 8,910 - 2221 South Clark Street (residential conversion) 23,711 3,481 283 Marriott Marquis Times Square - retail and signage 21,929 112,390 40,356 Wayne Towne Center 20,633 19,740 4,927 640 Fifth Avenue 17,899 440 - Penn Plaza 17,701 4,009 731 251 18th Street 5,897 4,866 1,430 S. Clark Street/12th Street 4,579 2,787 5,104 1treet 2,695 2,106 - 608 Fifth Avenue 2,562 20,377 3,492 7 West 34th Street 1,597 11,555 - Other 47,174 195,712 156,286 $ 490,819 $ 544,187 $ 469,417 - 32 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS NEW YORK SEGMENT (unaudited and in thousands) Year Ended December 31, Capital expenditures (accrual basis): Expenditures to maintain assets $ 57,752 $ 48,518 $ 34,553 Tenant improvements 68,869 143,007 87,275 Leasing commissions 35,099 66,369 39,348 Non-recurring capital expenditures 81,240 64,423 11,579 Total capital expenditures and leasing commissions (accrual basis) 242,960 322,317 172,755 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 93,105 67,577 56,345 Expenditures to be made in future periods for the current period (118,911) (205,258) (91,107) Total capital expenditures and leasing commissions (cash basis) $ 217,154 $ 184,636 $ 137,993 Our share of square feet leased 1,920 3,530 2,145 Tenant improvements and leasing commissions per square foot per annum $ 10.20 $ 6.82 $ 5.89 Percentage of initial rent 8.9% 9.1% 8.1% Development and redevelopment expenditures: 330 West 34th Street $ 32,613 $ 41,592 $ 6,832 90 Park Avenue 29,937 8,910 - Marriott Marquis Times Square - retail and signage 21,929 112,390 40,356 640 Fifth Avenue 17,899 440 - Penn Plaza 17,701 4,009 731 608 Fifth Avenue 2,562 20,377 3,492 7 West 34th Street 1,597 11,555 - Other 3,941 14,533 34,574 $ 128,179 $ 213,806 $ 85,985 - 33 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS WASHINGTON, DC SEGMENT (unaudited and in thousands) Year Ended December 31, Capital expenditures (accrual basis): Expenditures to maintain assets $ 25,589 $ 23,425 $ 22,165 Tenant improvements 51,497 37,842 6,976 Leasing commissions 6,761 5,857 4,389 Non-recurring capital expenditures 34,428 37,798 37,342 Total capital expenditures and leasing commissions (accrual basis) 118,275 104,922 70,872 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 35,805 45,084 26,075 Expenditures to be made in future periods for the current period (73,227) (63,283) (36,702) Total capital expenditures and leasing commissions (cash basis) $ 80,853 $ 86,723 $ 60,245 Our share of square feet leased 1,847 1,674 1,392 Tenant improvements and leasing commissions per square foot per annum $ 6.41 $ 5.70 $ 4.75 Percentage of initial rent 15.9% 14.8% 11.9% Development and redevelopment expenditures: The Bartlett $ 103,878 $ 38,163 $ 6,289 2221 South Clark Street (residential conversion) 23,711 3,481 283 251 18th Street 5,897 4,866 1,430 S. Clark Street/12th Street 4,579 2,787 5,104 1treet 2,695 2,106 - Other 27,525 32,242 28,595 $ 168,285 $ 83,645 $ 41,701 - 34 - CAPITAL EXPENDITURES, TENANT IMPROVEMENTS AND LEASING COMMISSIONS OTHER (unaudited and in thousands) Year Ended December 31, Capital expenditures (accrual basis): Expenditures to maintain assets $ 41,874 $ 35,785 $ 16,412 Tenant improvements 33,330 24,188 25,888 Leasing commissions 8,221 7,410 7,739 Non-recurring capital expenditures 1,207 20,109 520 Total capital expenditures and leasing commissions (accrual basis) 84,632 87,492 50,559 Adjustments to reconcile to cash basis: Expenditures in the current year applicable to prior periods 27,843 27,829 72,615 Expenditures to be made in future periods for the current period (30,331) (45,205) (22,258) Total capital expenditures and leasing commissions (cash basis) $ 82,144 $ 70,116 $ 100,916 Development and redevelopment expenditures: 220 Central Park South $ 158,014 $ 78,059 $ 243,687 Wayne Towne Center 20,633 19,740 4,927 Other 15,708 148,937 93,117 $ 194,355 $ 246,736 $ 341,731 - 35 - DEVELOPMENT COSTS AND CONSTRUCTION IN PROGRESS (unaudited and in thousands, except square feet) Zoning Square Feet At December 31, 2015 Development Projects Total Development Costs Expended Land and Acquisition Costs New York: 220 Central Park South - Residential Condominiums 472,000 $ 787,052 $ 290,662 $ 496,390 Other 127,308 127,308 - Total New York 914,360 417,970 496,390 Washington, DC: The Bartlett - Rental Residential / Retail 620,000 144,578 144,578 - Other 163,836 163,836 - Total Washington, DC 308,414 308,414 - Other projects 3,863 3,863 - Total Amount on the Balance Sheet $ $ $ Zoning Square Feet Total Undeveloped Land Metropolitan Park 6, 7 & 8 - Rental Residential (1,403 units) / Retail 1,144,000 $ 85,439 PenPlace - Office / Hotel (300 units) 1,381,000 71,460 29, 31, 33 West 57th Street 150,000 37,872 1900 Crystal Drive 712,000 36,338 Square 649 675,000 19,829 223 23rd Street - Office / Rental Residential (353 units) 937,000 17,125 527 West Kinzie 330,000 5,191 Total $ 273,254 - 36 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK: Penn Plaza: One Penn Plaza Cisco, Parsons Brinkerhoff, Symantec Corporation, (ground leased through 2098) United Health Care, United States Customs Department, -Office 100.0% 97.4% $ 59.46 2,255,000 2,255,000 - URS Corporation Group Consulting, Lion Resources -Retail 100.0% 98.6% 122.74 271,000 271,000 - Bank of America, Kmart Corporation 100.0% 97.5% 66.24 2,526,000 2,526,000 - $ - Two Penn Plaza EMC, Information Builders, Inc., -Office 100.0% 99.8% 55.89 1,582,000 1,582,000 - Madison Square Garden, McGraw-Hill Companies, Inc. -Retail 100.0% 64.9% 225.70 50,000 50,000 - Chase Manhattan Bank, Madison Square Garden 100.0% 98.7% 61.09 1,632,000 1,632,000 - 575,000 Eleven Penn Plaza -Office 100.0% 99.5% 57.80 1,115,000 1,115,000 - Macy's, Madison Square Garden, AMC Networks, Inc. -Retail 100.0% 84.2% 161.13 36,000 36,000 - PNC Bank National Association 100.0% 99.1% 61.04 1,151,000 1,151,000 - 450,000 100 West 33rd Street -Office 100.0% 100.0% 59.25 855,000 855,000 - 398,402 IPG and affiliates Manhattan Mall -Retail 100.0% 87.9% 137.93 256,000 256,000 - 181,598 JCPenney, Aeropostale, Express 330 West 34th Street (ground leased through 2149 - New York & Company, Inc., 34.8% ownership interest in the land) Structure Tone (lease not yet commenced), -Office 100.0% 100.0% 58.90 711,000 602,000 109,000 Deutsch, Inc., Yodle, Inc., Footlocker (lease not yet commenced) -Retail 100.0% - - 19,000 - 19,000 100.0% 100.0% 58.90 730,000 602,000 128,000 50,150 435 Seventh Avenue -Retail 100.0% 100.0% 276.46 43,000 43,000 - 98,000 Hennes & Mauritz 7 West 34th Street -Office 100.0% 100.0% 62.84 457,000 457,000 - Amazon -Retail 100.0% 100.0% 306.71 21,000 21,000 - Mango NY Inc., Amazon (lease not yet commenced) 100.0% 100.0% 73.55 478,000 478,000 - - 484 Eighth Avenue -Retail 100.0% - - 16,000 - 16,000 - 431 Seventh Avenue -Retail 100.0% 100.0% 248.43 10,000 10,000 - - 488 Eighth Avenue -Retail 100.0% 100.0% 75.64 6,000 6,000 - - 267 West 34th Street -Retail 100.0% 100.0% 170.50 6,000 6,000 - - 150 West 34th Street -Retail 100.0% 100.0% 68.61 78,000 78,000 - 205,000 Old Navy - 37 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Penn Plaza (Continued): 137 West 33rd Street -Retail 100.0% 100.0% $ 91.22 3,000 3,000 - $ - 138-142 West 32nd Street -Retail 100.0% 82.4% 114.47 8,000 8,000 - - 265 West 34th Street -Retail 100.0% 100.0% 473.53 3,000 3,000 - - Total Penn Plaza 7,801,000 7,657,000 144,000 1,958,150 Midtown East: 909 Third Avenue IPG and affiliates, Forest Laboratories, Geller & Company, (ground leased through 2063) Morrison Cohen LLP, Robeco USA Inc., -Office 100.0% 100.0% 58.28 1,346,000 1,346,000 - 350,000 United States Post Office, The Procter & Gamble Distributing LLC 150 East 58th Street Castle Harlan, Tournesol Realty LLC. (Peter Marino), -Office 100.0% 98.2% 69.67 543,000 543,000 - Various showroom tenants -Retail 100.0% 100.0% 172.66 2,000 2,000 - 100.0% 98.2% 70.04 545,000 545,000 - - 715 Lexington Avenue -Retail 100.0% 100.0% 264.52 23,000 23,000 - - New York & Company, Inc., Zales 966 Third Avenue -Retail 100.0% 100.0% 89.11 7,000 7,000 - - McDonald's 968 Third Avenue -Retail 50.0% 100.0% 258.46 6,000 6,000 - - Capital One Financial Corporation Total Midtown East 1,927,000 1,927,000 - 350,000 Midtown West: 888 Seventh Avenue TPG-Axon Capital, Lone Star US Acquisitions LLC, (ground leased through 2067) Pershing Square Capital Management, -Office 100.0% 91.2% 90.79 869,000 869,000 - Vornado Executive Headquarters -Retail 100.0% 100.0% 244.02 15,000 15,000 - Redeye Grill L.P. 100.0% 91.3% 93.39 884,000 884,000 - 375,000 57th Street - 2 buildings -Office 50.0% 100.0% 55.35 81,000 81,000 - 20,000 Various -Retail 50.0% 100.0% 122.12 22,000 22,000 - - 50.0% 100.0% 69.61 103,000 103,000 - 20,000 825 Seventh Avenue -Office 50.0% 100.0% 74.64 165,000 165,000 - 20,500 Young & Rubicam -Retail 100.0% 100.0% 267.59 4,000 4,000 - - Lindy's 51.2% 100.0% 79.21 169,000 169,000 - 20,500 Total Midtown West 1,156,000 1,156,000 - 415,500 - 38 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Park Avenue: 280 Park Avenue Cohen & Steers Inc., GIC Inc, Franklin Templeton Co. LLC, -Office 50.0% 100.0% $ 97.59 1,217,000 1,063,000 154,000 PJT Partners, Investcorp International Inc. -Retail 50.0% 100.0% 217.43 26,000 4,000 22,000 Scottrade Inc., Starbucks 50.0% 100.0% 100.10 1,243,000 1,067,000 176,000 $ 722,963 350 Park Avenue Kissinger Associates Inc., Ziff Brothers Investment Inc., -Office 100.0% 100.0% 96.11 553,000 553,000 - MFA Financial Inc., M&T Bank -Retail 100.0% 100.0% 207.11 17,000 17,000 - Fidelity Investment, AT&T Wireless, Valley National Bank 100.0% 100.0% 99.42 570,000 570,000 - 289,242 Total Park Avenue 1,813,000 1,637,000 176,000 1,012,205 Grand Central: 90 Park Avenue Alston & Bird, Amster, Rothstein & Ebenstein, -Office 100.0% 76.0% 70.43 921,000 921,000 - Capital One, Factset Research Systems Inc., Foley & Lardner -Retail 100.0% 100.0% 118.29 25,000 25,000 - Citibank 76.6% 71.70 946,000 946,000 - - 330 Madison Avenue Guggenheim Partners LLC, HSBC Bank AFS, -Office 25.0% 97.0% 69.80 809,000 809,000 - Jones Lang LaSalle Inc., Wells Fargo, American Century -Retail 25.0% 100.0% 283.46 33,000 33,000 - Ann Taylor Retail Inc., Citibank 25.0% 97.1% 78.18 842,000 842,000 - 150,000 510 Fifth Avenue -Retail 100.0% 64.4% 190.13 65,000 65,000 - - Joe Fresh Total Grand Central 1,853,000 1,853,000 - 150,000 Madison/Fifth: 640 Fifth Avenue Fidelity Investments, Owl Creek Asset Management LP, -Office 100.0% 94.9% 86.90 246,000 246,000 - Stifel Financial Corp., GCA Savvian Inc -Retail 100.0% 88.8% 769.59 69,000 69,000 - Victoria's Secret (lease not yet commenced) 100.0% 93.5% 236.44 315,000 315,000 - - 666 Fifth Avenue Fulbright & Jaworski, Colliers International NY LLC, -Office (Office Condo) 49.5% 77.1% 74.41 1,370,000 1,370,000 - 1,278,765 Integrated Holding Group, Vinson & Elkins LLP -Retail (Office Condo) 49.5% 100.0% 171.10 45,000 45,000 - - HSBC Bank USA, Citibank -Retail (Retail Condo) 100.0% 100.0% 414.32 114,000 114,000 - 390,000 Fast Retailing (Uniqlo), Hollister, Tissot 79.4% 102.60 1,529,000 1,529,000 - 1,668,765 595 Madison Avenue Beauvais Carpets, Levin Capital Strategies LP, -Office 100.0% 98.6% 77.26 292,000 292,000 - Cosmetech Mably Int'l LLC. -Retail 100.0% 100.0% 784.82 30,000 30,000 - Coach, Prada 100.0% 98.7% 143.18 322,000 322,000 - - - 39 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Madison/Fifth (Continued): 650 Madison Avenue Memorial Sloan Kettering Cancer Center, Polo Ralph Lauren, -Office 20.1% 93.0% $ 108.53 525,000 525,000 - Willett Advisors LLC -Retail 20.1% 100.0% 952.80 70,000 31,000 39,000 Bottega Veneta Inc., Moncler USA Inc. (lease not yet commenced) 20.1% 93.8% 207.85 595,000 556,000 39,000 $ 800,000 689 Fifth Avenue -Office 100.0% 100.0% 74.74 82,000 82,000 - Yamaha Artist Services Inc., Brunello Cucinelli USA Inc. -Retail 100.0% 100.0% 761.93 18,000 18,000 - MAC Cosmetics, Massimo Dutti 100.0% 100.0% 198.43 100,000 100,000 - - 655 Fifth Avenue -Retail 92.5% 100.0% 209.57 57,000 57,000 - 140,000 Ferragamo 697-703 Fifth Avenue (St. Regis - retail) -Retail 74.3% 100.0% 2,428.11 26,000 26,000 - 450,000 Swatch/Harry Winston Total Madison/Fifth 2,944,000 2,905,000 39,000 3,058,765 Midtown South: 770 Broadway -Office 100.0% 100.0% 76.46 990,000 990,000 - Facebook Inc., AOL, J. Crew -Retail 100.0% 100.0% 51.35 168,000 168,000 - Ann Taylor Retail Inc., Bank of America, Kmart Corporation 100.0% 100.0% 72.82 1,158,000 1,158,000 - 353,000 One Park Avenue New York University, Clarins USA Inc., -Office 55.0% 96.5% 46.58 868,000 868,000 - Public Service Mutual Insurance -Retail 55.0% 99.5% 64.38 79,000 79,000 - Bank of Baroda, Citibank, Equinox, Men's Wearhouse 55.0% 96.7% 48.06 947,000 947,000 - 250,000 4 Union Square South -Retail 100.0% 100.0% 97.12 206,000 206,000 - 117,904 Burlington Coat Factory, Whole Foods Market, DSW, Forever 21 692 Broadway -Retail 100.0% 100.0% 72.09 35,000 35,000 - - Equinox, Major League Baseball Other -Retail 50.0% - - 32,000 32,000 - 30,000 Total Midtown South 2,378,000 2,378,000 - 750,904 Rockefeller Center: 1290 Avenue of the Americas AXA Equitable Life Insurance, Hachette Book Group Inc., Bryan Cave LLP, Neuberger Berman Group LLC, SSB Realty LLC, Cushman & Wakefield, Fitzpatrick, -Office 70.0% 99.3% 78.24 2,029,000 2,029,000 - Cella, Harper & Scinto, Columbia University -Retail 70.0% 100.0% 166.92 78,000 78,000 - Duane Reade, JPMorgan Chase Bank, Sovereign Bank 70.0% 99.3% 81.52 2,107,000 2,107,000 - 950,000 608 Fifth Avenue (ground leased through 2033) -Office 100.0% 95.3% 58.86 88,000 88,000 - -Retail 100.0% 100.0% 436.10 44,000 44,000 - Topshop 100.0% 96.9% 184.61 132,000 132,000 - - Total Rockefeller Center 2,239,000 2,239,000 - 950,000 - 40 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Wall Street/Downtown: 40 Fulton Street -Office 100.0% 94.5% $ 39.12 245,000 245,000 - Market News International Inc., Sapient Corp. -Retail 100.0% 100.0% 111.60 5,000 5,000 - TD Bank 100.0% 94.6% 40.57 250,000 250,000 - $ - Total Wall Street/Downtown 250,000 250,000 - - Soho: 478-486 Broadway - 2 buildings (10 units) -Retail 100.0% 100.0% 161.21 65,000 65,000 - Topshop, Madewell, J. Crew -Residential 100.0% 90.0% 20,000 20,000 - 100.0% 85,000 85,000 - - 443 Broadway -Retail 100.0% 100.0% 106.64 16,000 16,000 - - Necessary Clothing 304 Canal Street (4 units) -Retail 100.0% - - 4,000 - 4,000 -Residential 100.0% - 11,000 - 11,000 100.0% 15,000 - 15,000 - 334 Canal Street (4 units) -Retail 100.0% - - 3,000 3,000 - -Residential 100.0% 100.0% 11,000 11,000 - 100.0% 14,000 14,000 - - 155 Spring Street -Retail 100.0% 100.0% 95.56 49,000 49,000 - - Sigrid Olsen 148 Spring Street -Retail 100.0% 100.0% 140.76 7,000 7,000 - - 150 Spring Street (1 unit) -Retail 100.0% 100.0% 259.53 6,000 6,000 - Sandro -Residential 100.0% 100.0% 1,000 1,000 - 100.0% 7,000 7,000 - - Other (26 units) -Residential 100.0% 96.2% 35,000 35,000 - - Total Soho 228,000 213,000 15,000 - - 41 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Times Square: 1540 Broadway Forever 21, Planet Hollywood, Disney, Sunglass Hut, -Retail 100.0% 100.0% $ 227.14 160,000 160,000 - $ - MAC Cosmetics, U.S. Polo 1535 Broadway (Marriott Marquis - retail and signage) (ground and building leased through 2032) -Retail 100.0% 100.0% 2,107.45 46,000 10,000 36,000 - T-Mobile, Invicta, Swatch, Laline -Theatre 100.0% 100.0% 13.05 62,000 62,000 - - Nederlander-Marquis Theatre 100.0% 100.0% 244.89 108,000 72,000 36,000 - Total Times Square 268,000 232,000 36,000 - Upper East Side: 828-850 Madison Avenue -Retail 100.0% 100.0% 589.30 18,000 18,000 - 80,000 Gucci, Chloe, Cartier, Cho Cheng, Christofle Silver Inc. 677-679 Madison Avenue (8 units) -Retail 100.0% 100.0% 455.30 8,000 8,000 - Berluti -Residential 100.0% 100.0% 5,000 5,000 - 100.0% 13,000 13,000 - - 40 East 66th Street (5 units) -Residential 100.0% 100.0% 12,000 12,000 - -Retail 100.0% 100.0% 1,048.60 11,000 11,000 - John Varvatos, Nespresso USA, J. Crew 100.0% 23,000 23,000 - - 1131 Third Avenue -Retail 100.0% 100.0% 143.01 23,000 23,000 - - Nike, Crunch LLC, J.Jill Other (8 units) -Retail 100.0% - - 12,000 12,000 - -Residential 100.0% 100.0% 7,000 7,000 - 100.0% 19,000 19,000 - - Total Upper East Side 96,000 96,000 - 80,000 Upper West Side: 50-70 W 93rd Street (326 units) -Residential 49.9% 97.5% 283,000 283,000 - 63,683 Tribeca: Independence Plaza, Tribeca - 3 buildings (1,327 units) -Residential 50.1% 93.1% 1,187,000 1,187,000 - -Retail 50.1% 100.0% 56.29 69,000 57,000 12,000 Duane Reade, Food Emporium 50.1% 1,256,000 1,244,000 12,000 550,000 Long Island City: 33-00 Northern Boulevard (Center Building) -Office 100.0% 95.5% 30.65 446,000 446,000 - 61,759 The City of New York, NYC Transit Authority - 42 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): Chelsea/Meatpacking District: 260 Eleventh Avenue - 2 buildings (ground leased through 2114) -Office 100.0% 100.0% $ 46.06 184,000 184,000 - $ - The City of New York 85 Tenth Avenue Google, General Services Administration, Telehouse International Corp., L-3 Communications, -Office 49.9% 100.0% 71.48 578,000 578,000 - Moet Hennessy USA. Inc. -Retail 49.9% 100.0% 65.10 39,000 39,000 - Craft Restaurants Inc., IL Posto LLC, Toro NYC Restaurant 49.9% 100.0% 71.09 617,000 617,000 - 270,000 Total Chelsea/Meatpacking District 801,000 801,000 - 270,000 New Jersey: Paramus -Office 100.0% 94.7% 21.94 129,000 129,000 - - Vornado's Administrative Headquarters Washington D.C.: 3treet -Retail 100.0% 100.0% 62.16 44,000 44,000 - - Nike, Barneys Properties to be Developed: 512 West 22nd Street -Office 55.0% - - 173,000 - 173,000 44,072 61 Ninth Avenue (ground leased through 2114) -Office 50.1% - - 167,000 - 167,000 - 57th Street (3 buildings) -Office 50.0% - -Retail 50.0% - 50.0% - Total Properties to be Developed 340,000 - 340,000 44,072 New York Office: Total 95.9% $ $ Vornado's Ownership Interest 96.3% $ $ New York Retail: Total 96.5% $ $ Vornado's Ownership Interest 96.2% $ $ New York Residential: Total 94.1% $ Vornado's Ownership Interest 94.1% $ - 43 - NEW YORK SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (7) Major Tenants NEW YORK (Continued): ALEXANDER'S, INC.: New York: 731 Lexington Avenue, Manhattan -Office 32.4% 100.0% $ 107.10 889,000 889,000 - $ 300,000 Bloomberg -Retail 32.4% 100.0% 178.09 174,000 174,000 - 350,000 Hennes & Mauritz, The Home Depot, The Container Store 32.4% 100.0% 117.80 1,063,000 1,063,000 - 650,000 Rego Park I, Queens (4.8 acres) 32.4% 100.0% 37.97 343,000 343,000 - 78,246 Sears, Burlington Coat Factory, Bed Bath & Beyond, Marshalls Rego Park II (adjacent to Rego Park I), Queens (6.6 acres) 32.4% 99.0% 44.01 608,000 608,000 - 263,341 Century 21, Costco, Kohl's, TJ Maxx, Toys "R" Us Flushing, Queens (6) (1.0 acre) 32.4% 100.0% 16.53 167,000 167,000 - - New World Mall LLC The Alexander Apartment Tower, Rego Park, Queens, NY (312 units) 32.4% 25.6% 255,000 238,000 17,000 - New Jersey: Paramus, New Jersey (30.3 acres ground leased to IKEA 32.4% 100.0% - 68,000 IKEA (ground lessee) through 2041) Property to be Developed: Rego Park III (adjacent to Rego Park II), 32.4% - Queens, NY (3.4 acres) Total Alexander's 99.7% 76.77 2,436,000 2,419,000 17,000 1,059,587 Hotel Pennsylvania: -Hotel (1,700 Keys) - - 1,400,000 1,400,000 - - Total New York 96.3% $ $ Vornado's Ownership Interest 96.4% $ $ Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Excludes US Post Office leased through 2038 (including four five-year renewal options) for which the annual escalated rent is $11.42 PSF. 75,000 square feet is leased from the office condo. As of December 31, 2015, we own junior and senior mezzanine loans of 85 Tenth Avenue with an accreted balance of $164.6 million. The junior and senior mezzanine loans bear paid-in-kind interest of 12% and 9%, respectively, and mature in May 2017. We account for our investment in 85 Tenth Avenue using the equity method of accounting because we will receive a 49.9% equity interest in the property after repayment of the junior mezzanine loan. As a result of recording our share of the GAAP losses of the property, the net carrying amount of these loans is $24.8 million on our consolidated balance sheets. Excludes the Company's junior and senior mezzanine loans which are accounted for as equity. Leased by Alexander's through January 2037. Represents the contractual debt obligations. Reflects building square feet and average annualized rent per square foot resulting from a lease amendment signed with Bloomberg, L.P. in January 2016. - 44 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC: Crystal City: 2011-2451 Crystal Drive - 5 buildings 100.0% 92.1% $ 43.88 2,326,000 2,326,000 - $ 220,248 General Services Administration, Lockheed Martin, Finmeccanica, Conservation International, Smithsonian Institution, Natl. Consumer Coop. Bank, Council on Foundations, Vornado / Charles E. Smith Headquarters, KBR, Scitor Corp., Food Marketing Institute, American Diabetes Association S. Clark Street / 12th Street - 5 buildings 100.0% 85.1% 37.48 1,547,000 1,547,000 - 55,722 General Services Administration, L-3 Communications, The Int'l Justice Mission, Management Systems International 1550-1750 Crystal Drive / 100.0% 89.1% 39.87 1,480,000 1,460,000 20,000 * 38,707 General Services Administration, 241-251 18th Street - 4 buildings Alion Science & Technologies, Booz Allen, Arete Associates, Battelle Memorial Institute, 1800, 1851 and 1901 South Bell Street 100.0% 88.7% 39.97 869,000 506,000 363,000 * - General Services Administration, Lockheed Martin, - 3 buildings University of Phoenix, Inc. 2100 / 2200 Crystal Drive - 2 buildings 100.0% 100.0% 34.22 529,000 529,000 - - General Services Administration, Public Broadcasting Service 223 23rd Street 100.0% - - 147,000 - 147,000 * - 2001 Jefferson Davis Highway 100.0% 59.8% 34.89 162,000 162,000 - - Institute for the Psychology Sciences, VT Aepco, Inc. Crystal City Shops at 2100 100.0% 96.0% 24.00 80,000 80,000 - - Various Crystal Drive Retail 100.0% 100.0% 50.87 57,000 57,000 - - Various Total Crystal City 100.0% 89.5% 40.09 7,197,000 6,667,000 530,000 314,677 Central Business District: 1825-1875 Connecticut Avenue, NW 100.0% 99.0% 45.21 686,000 686,000 - 185,000 Family Health International, WeWork Universal Buildings - 2 buildings 1299 Pennsylvania Avenue, NW 55.0% 88.4% 70.79 620,000 620,000 - 292,700 Baker Botts LLP, General Electric, Cooley LLP, Warner Building Facebook, Live Nation, APCO Worldwide Inc 2treet, NW 100.0% 99.0% 66.70 380,000 380,000 - 146,222 Greenberg Traurig, LLP, US Green Building Council, American Insurance Association, RTKL Associates, DTZ 1150 17th Street, NW 100.0% 68.6% 45.26 241,000 241,000 - 28,728 American Enterprise Institute 875 15th Street, NW - Bowen Building 100.0% 100.0% 67.62 231,000 231,000 - 115,022 Paul Hastings LLP, Millennium Challenge Corporation 1101 17th Street, NW 55.0% 100.0% 48.81 215,000 215,000 - 31,000 AFSCME, Verto Solutions 1treet, NW 100.0% 91.7% 46.67 204,000 204,000 - 14,853 General Services Administration (ground leased through 2061) - 45 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Central Business District (Continued): 1treet, NW 100.0% 68.0% $ 43.69 92,000 92,000 - $ - Aptima, Inc. 1treet, NW 5.0% 100.0% 71.23 379,000 379,000 - - Sidley Austin LLP, UBS 1399 New York Avenue, NW 100.0% 95.1% 82.80 129,000 129,000 - - Bloomberg, Abbott Laboratories, Abbvie US LLC Total Central Business District 92.7% 57.40 3,177,000 3,177,000 - 813,525 Skyline Properties: Skyline Properties - 8 buildings 100.0% 50.1% 33.38 2,648,000 2,648,000 - 696,319 General Services Administration, Analytic Services, Axiom Resource Management, Booz Allen, Deloitte LLP Rosslyn / Ballston: 2200 / 2300 Clarendon Blvd 100.0% 93.3% 45.65 638,000 638,000 - 23,250 Arlington County, General Services Administration, (Courthouse Plaza) - 2 buildings AMC Theaters (ground leased through 2062) Rosslyn Plaza - 4 buildings 46.2% 56.9% 42.09 738,000 495,000 243,000 * 37,635 General Services Administration, Corporate Executive Board, Nathan Associates, Inc. Total Rosslyn / Ballston 83.5% 44.95 1,376,000 1,133,000 243,000 60,885 Reston: Commerce Executive - 3 buildings 100.0% ` 96.0% 34.06 419,000 400,000 19,000 * - L-3 Communications, Allworld Language Consultants, BT North America, Applied Information Sciences, Clarabridge Inc. Rockville/Bethesda: Democracy Plaza One 100.0% 95.9% 31.81 214,000 214,000 - - National Institutes of Health (ground leased through 2084) Tysons Corner: Fairfax Square - 3 buildings 20.0% 66.4% 41.15 559,000 559,000 - 90,000 Dean & Company, Womble Carlyle Pentagon City: Fashion Centre Mall 7.5% 97.8% 41.83 816,000 816,000 - 410,000 Macy's, Nordstrom Washington Tower 7.5% 100.0% 45.68 170,000 170,000 - 40,000 The Rand Corporation Total Pentagon City 98.2% 42.50 986,000 986,000 - 450,000 Total Washington, DC office properties 83.1% $ $ Vornado's Ownership Interest 82.1% $ $ - 46 - WASHINGTON, DC SEGMENT PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants WASHINGTON, DC (Continued): Residential: For rent residential: RiverHouse Apartments - 3 buildings (1,670 units) 100.0% 96.2% $ - 1,802,000 1,802,000 - $ 307,710 West End 25 (283 units) 100.0% 96.1% - 273,000 273,000 - 101,671 220 20th Street (265 units) 100.0% 96.6% - 269,000 269,000 - 69,869 Rosslyn Plaza - 2 buildings (196 units) 43.7% 94.9% - 253,000 253,000 - - Total Residential 96.1% - 2,597,000 2,597,000 - 479,250 Other: Crystal City Hotel 100.0% 100.0% - 266,000 266,000 - - 2221 South Clark Street 100.0% 100.0% - 171,000 171,000 - - WeWork (residential and office) Met Park / Warehouses - 1 building 100.0% 100.0% - 129,000 109,000 20,000 * - The Bartlett - 1 building 100.0% 100.0% - 620,000 40,000 580,000 - Whole Foods Other - 3 buildings 100.0% 100.0% - 11,000 11,000 - - Total Other 100.0% 1,197,000 597,000 600,000 - Total Washington, DC 85.4% $ $ Vornado's Ownership Interest 84.8% $ $ * We do not capitalize interest or real estate taxes on this space. Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. Represents the contractual debt obligations. - 47 - OTHER PROPERTY TABLE Weighted Square Feet Average Under Development % % Annual Rent Total or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property In Service for Lease (in thousands) (2) Major Tenants 555 California Street: 555 California Street 70.0% 98.4% $ 66.93 1,504,000 1,504,000 - $ 589,063 Bank of America, Dodge & Cox, Goldman Sachs & Co., Jones Day, Kirkland & Ellis LLP, Morgan Stanley & Co. Inc., McKinsey & Company Inc., UBS Financial Services, KKR Financial, Microsoft Corporation, Fenwick & West LLP 315 Montgomery Street 70.0% 60.4% 51.10 232,000 232,000 - - Bank of America, Regus 345 Montgomery Street 70.0% - - 64,000 - 64,000 - Total 555 California Street 93.3% $ $ Vornado's Ownership Interest 93.3% $ $ theMart: theMart, Chicago Motorola Mobility (guaranteed by Google), CCC Information Services, Ogilvy Group (WPP), Publicis Groupe (MSL Group, Medicus Group, Razorfish), 1871, Yelp Inc., Paypal, Inc., Allscripts Healthcare, Chicago School of Professional Psychology, Innovation Development Institute, Inc., Chicago Teachers Union, ConAgra Foods Inc. (lease not yet commenced), -Office 100.0% 99.4% $ 34.16 1,917,000 1,917,000 - Allstate Insurance Company (lease not yet commenced) Steelcase, Baker, Knapp & Tubbs, Holly Hunt Ltd., -Showroom/Trade show 100.0% 97.6% 44.22 1,633,000 1,633,000 - Allsteel Inc., Herman Miller Inc., Knoll Inc., Teknion LLC -Retail 100.0% 96.9% 44.55 89,000 89,000 - 100.0% 98.6% 38.72 3,639,000 3,639,000 - $ 550,000 Other 50.0% 95.4% 32.40 19,000 19,000 - 34,402 Total theMart 98.5% $ - $ Vornado's Ownership Interest 98.5% $ - $ Weighted Average Annual Rent PSF excludes ground rent, storage rent and garages. Represents the contractual debt obligations. - 48 - REAL ESTATE FUND PROPERTY TABLE Weighted Square Feet Average Under Development Fund % Annual Rent Total or Not Available Encumbrances Property Ownership % Occupancy PSF (1) Property In Service for Lease (in thousands) (3) Major Tenants VORNADO CAPITAL PARTNERS REAL ESTATE FUND: New York, NY: Lucida, 86th Street and Lexington Avenue (ground leased through 2082) (39 units) Barnes & Noble, Hennes & Mauritz, - Retail 100.0% 100.0% $ 204.58 95,000 95,000 - Sephora, Bank of America - Residential 100.0% 92.3% - 59,000 59,000 - 154,000 154,000 - $ 146,000 11 East 68th Street Retail 100.0% 100.0% 804.81 11,000 8,000 3,000 - Belstaff, Kent & Curwen Crowne Plaza Times Square - Hotel (795 Keys) - Retail 75.3% 100.0% 392.46 15,000 15,000 - Hershey's, MAC Cosmetics - Office 75.3% 87.1% 40.00 220,000 220,000 - American Management Association 87.9% 62.50 235,000 235,000 - 310,000 501 Broadway 100.0% 100.0% 239.24 9,000 9,000 - 23,000 Capital One Culver City, CA: 800 Corporate Pointe - 2 buildings 100.0% 57.0% 37.33 243,000 243,000 - 60,094 Meredith Corp., West Publishing Corp., Symantec Corp., Syska Hennessy Group, X Prize Foundation Miami, FL: 1100 Lincoln Road - Retail 100.0% 100.0% 186.23 49,000 49,000 - Anthropologie, Banana Republic - Theatre 100.0% 100.0% 36.45 79,000 79,000 - Regal Cinema 93.94 128,000 128,000 - 66,000 Total Real Estate Fund 92.5% 80.9% $ Vornado's Ownership Interest 27.4% 82.1% $ (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Vornado's effective ownership through its Real Estate Fund and its co-investment is 33%. (3) Represents the contractual debt obligations. - 49 - OTHER PROPERTY TABLE Weighted Square Feet Average In Service Under Development % % Annual Rent Total Owned by Owned By or Not Available Encumbrances Property Ownership Occupancy PSF (1) Property Company Tenant (2) for Lease (in thousands) (3) Major Tenants Other Properties: New Jersey: Wayne Town Center, Wayne 100.0% 100.0% $ 27.53 655,000 192,000 443,000 20,000 $ - JCPenney, Costco, Dick's Sporting Goods, (ground leased through 2064) Nordstrom Rack, 24 Hour Fitness Maryland: Annapolis (ground and building leased through 2042) 100.0% 100.0% 8.99 128,000 128,000 - - - The Home Depot Total Other Properties 100.0% $ $ - Vornado's Ownership Interest 100.0% $ $ - (1) Weighted Average Annual Rent PSF excludes ground rent, storage rent, garages and residential. (2) Owned by tenant on land leased from the company. (3) Represents the contractual debt obligations. - 50 -
